Citation Nr: 0928454	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-26 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbosacral spine, with lumbosacral strain, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the right hip, currently rated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from June 1945 to 
November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 2005 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The April 2005 rating decision denied an increased rating for 
the service-connected back disability.  The Board finds that 
a written statement, signed by the Veteran, dated April 27, 
2005, constituted a timely notice of disagreement with the 
assigned rating for the back disability.  During the pendency 
of the appeal, a rating decision, dated in June 2005, 
assigned a 20 percent increased rating for the service-
connected back disability, effective from January 3, 2005, 
the date of receipt of the increased rating claim.  A 
substantive appeal was received within 60 days of issuance of 
the statement of the case on July 25, 2008.  

The June 2007 rating decision denied entitlement to a TDIU.

This case has been advanced on the Board's docket.

In correspondence received in June 2009 the Veteran's spouse 
indicated that, due to health problems, the Veteran would be 
unable to attend a Board videoconference hearing on these 
matters and asked that the claim be forwarded to the Board 
for adjudication.

The issue of entitlement to an increased rating for 
degenerative arthritis of the right hip, currently rated as 
20 percent disabling, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by complaints of pain and 
functional impairment comparable to limitation of flexion to 
no less than 50 degrees, with 0 degrees extension.

2.  The Veteran is service-connected for right knee internal 
derangement, status post total knee replacement, rated as 30 
percent disabling; left knee arthritis, status post total 
knee replacement with internal derangement, rated as 30 
percent disabling; degenerative arthritis of the lumbosacral 
spine, with lumbosacral strain, rated as 20 percent 
disabling; right hip degenerative arthritis, rated as 20 
percent disabling; and varicose veins of the right leg, rated 
as 10 percent disabling; the combined service-connected 
disability rating is 80 percent.

3.  The competent medical evidence of record establishes that 
the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine, with 
lumbosacral strain, have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 
(2008).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

By correspondence dated in January 2007 and June 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  The June 2008 
VCAA letter in this case provided the information required by 
Vazquez-Flores, supra, and provided notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone an examination that has addressed the 
matters presented on the merits by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the May 2007 VA examination obtained in 
this case is adequate, as it considered the pertinent 
evidence of record, and included an examination of the 
Veteran and elicited his subjective complaints.  The May 2007 
VA examination described the Veteran's disability on appeal 
in sufficient detail so that the Board is able to fully 
evaluate the claimed disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been 
met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

I.  Low Back

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

Service connection is currently established for degenerative 
arthritis of the lumbosacral spine, with lumbosacral strain, 
rated 20 percent disabling.  The Veteran's increased rating 
claim was received on January 3, 2005.  As such, the rating 
period for consideration on appeal as to the back disability 
is from January 3, 2004.  38 C.F.R. § 3.400 (2008).  

Evidence in the claims file (such as a February 1997 private 
record and a May 1997 VA examination) reveals that the 
Veteran has also been assessed with degenerative disc 
disease.  A private record dated in October 2006 noted an 
acute-to-subacute compression fracture of the L1 
antersuperior endplate.  At a May 2007 VA examination, the 
Veteran had forward flexion of the lumbar spine to 50 
degrees, and 0 degrees extension.

Lumbosacral strain or degenerative arthritis of the spine 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (for 
lumbosacral strain) and Diagnostic Code 5242 (for 
degenerative arthritis of the spine).

A rating in excess of 20 percent is not warranted, as the 
Veteran had forward flexion of the thoracolumbar spine 
greater than 30 degrees (50 degrees at the May 2007 VA 
examination), thus not meeting the criteria for a rating in 
excess of 20 percent under the General Rating Formula for 
Disabilities of the Spine.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  While the 
May 2007 VA examiner noted that the Veteran complained of 
occasional radicular pain, and muscle spasms were noted, the 
sensory and motor examination was normal.  In short, the 
Board finds that no additional or higher rating is warranted 
in this case under Note (1) to the General Rating Formula for 
Disabilities of the Spine.

Consideration must also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome, which states that 
intervertebral disc syndrome may also be evaluated based on 
the total duration of incapacitating episodes over the past 
12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  Note 
(1) to Diagnostic Code 5243 defines an incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

In his July 2007 notice of disagreement, the Veteran asserted 
that in connection with his October 2006 hospital admission 
for back pain he had been told by a physician to not be 
active, and to use a walker for at least six weeks.  While 
records reveal that the Veteran was instructed to use a 
walker for six weeks, such instructions do not rise to the 
level of bed rest prescribed by a physician.  In short, the 
medical evidence does not show intervertebral disc syndrome 
manifested by incapacitating episodes of a total duration of 
at least 4 weeks, the criteria required for a 40 percent 
evaluation under Diagnostic Code 5243.

The Board has also accounted for additional functional 
limitation due to factors such as pain and weakness.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, at the May 2007 VA 
examination the Veteran complained of pain and painful low 
back motion, and also stated that repetitive use caused 
increasing symptomatology.  There is no medical evidence, 
however, to show that any symptom, such as flare-ups of pain, 
weakness, or incoordination results in any additional 
limitation of motion of the low back or any other additional 
functional limitation so as to support a rating in excess of 
20 percent under the rating schedule.  Indeed, such findings 
were negative on VA examination in May 2007.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms, such as pain and tenderness in his low back.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his low back 
symptomatology describes a rating consistent with the 20 
percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, --- F.3d ----, 2008 WL 7135 (C.A. Fed. 
2009).  The Board finds that the Veteran's low back 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's low back 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The Veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in November 2006, the 
Veteran indicated that he had last worked full time in 
February 1990 in data processing.  He reported that he had 
completed one year of college.

The Veteran is service-connected for right knee internal 
derangement, status post total knee replacement, rated as 30 
percent disabling; left knee arthritis, status post total 
knee replacement with internal derangement, rated as 30 
percent disabling; degenerative arthritis of the lumbosacral 
spine, with lumbosacral strain, rated as 20 percent 
disabling; right hip degenerative arthritis, rated as 20 
percent disabling; and varicose veins of the right leg, rated 
as 10 percent disabling; the combined service-connected 
disability rating is 80 percent.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

As noted by the RO in the June 2008 statement of the case, 
the Veteran has met the thresholds set forth under 38 C.F.R. 
§ 4.16(a).  The Board again observes that for the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, disabilities of both lower extremities (i.e., 
the Veteran's knees) are considered as one disability.

The Board will now review the evidence of record to see if it 
demonstrates that the Veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

In this case, the question now becomes whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage") consistent with his education and occupational 
experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
the Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The May 2007 VA examiner essentially indicated that the 
Veteran was limited to sedentary employment due to his "back 
and legs."  The May 2007 VA examiner's opinion is clearly 
supported by the clinical findings of record, and there is no 
dispute that the Veteran has difficultly standing and walking 
due to service-connected disability.

The record reveals that the Veteran has been employed in the 
field of data processing, working as a computer operator.  In 
a letter dated in July 1986, the Veteran's private healthcare 
provider noted that the Veteran was currently working as a 
computer operator, a position that entailed several hours of 
standing and walking.  In a letter dated in January 1993, 
sent in support of an increased rating claim for his right 
knee, the Veteran stated, in pertinent part, as follows:

My occupation, as a computer operator, 
was becoming more difficult due to the 
amount of time spent standing and 
walking.  In August 1990 I found it 
necessary to take an early retirement and 
try to find some part time work that 
would not require stress on my right 
knee.

While the Veteran could arguably still engage in sedentary 
work, it is unclear as to how such work, when viewed in light 
of the Veteran's education and occupational experience, would 
be more than marginal.  While the Veteran has been involved 
in the field of data processing, it appears that his 
employment in that field has been that of a computer 
operator, and not, for example, that of a computer programmer 
or data input personnel.  There is no indication that his job 
in the computer information field has involved sedentary 
work.  While the Veteran also has significant nonservice-
connected disability such as diabetes and heart problems, a 
VA physician has essentially indicated that the Veteran's 
service-connected disabilities, by themselves, have rendered 
him unable to gain or maintain meaningful employment 
commensurate with his education and occupational experience.

In conclusion, the competent evidence is at least in 
equipoise as to whether the Veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational history, as a result of his 
service-connected disabilities.  In such cases, doubt is 
resolved in the Veteran's favor, 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), and entitlement to a 
TDIU is warranted.


ORDER

A rating in excess of 20 percent for degenerative arthritis 
of the lumbosacral spine, with lumbosacral strain, is denied.

Entitlement to TDIU is granted.

	(CONTINUED ON NEXT PAGE)
REMAND

In the April 2005 rating decision, the RO additionally denied 
entitlement to an increased rating for degenerative arthritis 
of the right hip, then rated as 10 percent disabling.  The 
Board finds that a written statement signed by the appellant, 
dated April 27, 2005, is sufficient to constitute a notice of 
disagreement with the April 2005 RO denial as to the right 
hip disability rating.  (During the pendency of the appeal, 
by a rating decision in June 2005, the rating assigned for 
the right hip disability was increased to 20 percent, 
effective from January 3, 2005, the date of receipt of the 
increased rating claim.)  The Veteran and his representative 
have not been issued a statement of the case in this regard.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, the case is hereby remanded to the 
RO via AMC for the following action:

The RO should issue a statement of the 
case, on the appeal initiated by the 
veteran from the April 2005 rating 
decision on the issue of entitlement to 
an increased rating for degenerative 
arthritis of the right hip.  The Veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

Thereafter, only if a timely substantive 
appeal is received as to the issue of 
entitlement to an increased rating for 
degenerative arthritis of the right hip, 
should the case be returned to the Board, 
subject to current appellate procedure, 
for further consideration, if otherwise 
in order.  No action is required of the 
Veteran until he is otherwise notified by 
the RO.  By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


